

115 HR 364 IH: Preserving Jobs in the Oilfield Act of 2017
U.S. House of Representatives
2017-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 364IN THE HOUSE OF REPRESENTATIVESJanuary 6, 2017Mr. Mullin (for himself, Mr. Duncan of South Carolina, Mr. Farenthold, Mr. McKinley, Mr. Bishop of Utah, Mr. Marshall, Mr. Johnson of Ohio, Mr. Russell, Mr. Cramer, Mr. Hensarling, Mr. Olson, Mr. Culberson, Mr. Bridenstine, and Mr. Cole) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo direct the Secretary of Transportation to ensure that on-duty time does not include waiting time
			 at a natural gas or oil well site for certain commercial motor vehicle
			 operators, and for other purposes.
	
 1.Short titleThis Act may be cited as the Preserving Jobs in the Oilfield Act of 2017. 2.Waiting time exception (a)In generalThe Secretary of Transportation shall ensure that the exception described in section 395.1(d)(2) of title 49, Code of Federal Regulations (relating to on-duty time not including waiting time at a natural gas or oil well site) applies to covered operators, except that the exception shall apply to such operators without regard to whether such operators have received special training or operate vehicles specially constructed to service wells.
 (b)Covered operator definedIn this section, the term covered operator means the operator of a commercial motor vehicle transporting supplies, equipment, or materials, including sand or water, to or from a natural gas or oil well site.
			